                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                    CRIMINAL NO. 1:16-00166

TIMOTHY JORDAN


                     MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant’s motion to reschedule

his supervised release modification hearing, currently scheduled

for November 6, 2018, in Bluefield, West Virginia.    (ECF No. 47).

According to the motion, defendant does not have transportation

to Bluefield.    Defendant requests that the hearing be rescheduled

for Charleston and at a time prior to 11:00 a.m. to accommodate

his work schedule.

        The court’s next scheduled date to hold court in Charleston

is December 18, 2018, and the court’s current schedule will not

permit the scheduling of a hearing in Charleston at an earlier

date.    The court is hesitant to continue the modification hearing

for that length of time.    The court has also considered other

options, including defendant’s waiver of his presence at the

modification hearing and/or holding the hearing by

videoconference, and is not satisfied that either option is

acceptable.    However, after consultation with the Probation

Office, the court GRANTS defendant’s motion and the modification

hearing in this matter is RESCHEDULED for Tuesday, December 18,

2018, at 11:00 a.m., in Charleston.    Should the Probation Office
determine that circumstances have changed such that an earlier

hearing becomes necessary it should notify the court immediately.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia, and the Probation

Office of this Court.

     IT IS SO ORDERED this 5th day of November, 2018.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                2
